Exhibit 10.5

Termination Agreement

June 1, 2016

Kohlberg Kravis Roberts & Co. L.P.

2800 Sand Hill Road, Suite 94025

Menlo Park, California 94025

Ladies and Gentlemen:

Reference is made to the Amended and Restated Consulting Agreement (the
“Consulting Agreement”), dated as of November 23, 2009, among US Foods Holdings
Corp. (formally known as USF Holding Corp.) (the “Parent”), US Foods, Inc.
(formally known as U.S. Foodservice, Inc.) (the “Company”), a wholly owned
subsidiary of the Parent, and Kohlberg Kravis Roberts & Co. L.P. Capitalized
terms used but not defined herein shall have the meanings ascribed to them in
the Consulting Agreement.

Upon the terms and conditions of this letter agreement, the parties hereby agree
to terminate the Consulting Agreement pursuant to Section 13 thereof, in
connection with the Company’s initial public offering of shares of its common
stock pursuant to the Company’s Registration Statement on Form S-1 (Registration
No. 333-209442) (the “IPO”). In connection with and as consideration for such
termination, the Company agrees to pay in cash a fee of $15,330,135.51 million
to Kohlberg Kravis Roberts & Co. L.P. (the “Termination Fee”) on the closing
date of the Company’s IPO and, in consideration thereof, Kohlberg Kravis Roberts
& Co. L.P. will waive any right to any Transaction Fee in connection with the
IPO. Upon the payment of the Termination Fee, the Consulting Agreement will
terminate, provided that Sections 3 and 4 thereof shall survive solely as to any
portion of any Transaction Fee accrued, but not paid or reimbursed, prior to
such termination. The termination of the Consulting Agreement shall not affect
the Indemnification Agreement which shall survive such termination.

This letter agreement may be executed in any number of counterparts, with each
executed counterpart constituting an original, but all together one and the same
instrument. This letter agreement sets forth the entire understanding and
agreement among the parties with respect to the transactions contemplated herein
and supersedes and replaces any prior understanding, agreement or statement of
intent, in each case written or oral, of any kind and every nature with respect
hereto. This letter agreement is governed by and construed in accordance with
the laws of the State of New York applicable to agreements made and to be
performed within that state.

[Remainder of the page left intentionally blank.]



--------------------------------------------------------------------------------

If the foregoing is in accordance with your understanding and agreement, please
sign and return this letter agreement, whereupon this letter agreement shall
constitute a binding agreement with respect to the matters set forth herein.

 

Sincerely, US FOODS HOLDING CORP.

/s/ Juliette Pryor

    Name: Juliette Pryor

    Title: Executive Vice President, General

              Counsel and Chief Compliance

              Officer

US FOODS, INC.

/s/ Juliette Pryor

    Name: Juliette Pryor     Title: Executive Vice President, General

              Counsel and Chief Compliance

              Officer

 

Acknowledged and agreed as of the
date first above written: KOHLBERG KRAVIS ROBERTS & CO. L.P. By:   KKR
Management Holdings L.P.   its General Partner By:   KKR Management Holdings
Corp.,   its General Partner

/s/ William J. Janetschek

  Name: William J. Janetschek   Title: Vice President

[Signature Page to Letter Agreement Terminating KKR Consulting Agreement]